*1429OPINION.
GoodRich:
We have held heretofore that, for the purpose of applying a net loss sustained by a corporation prior to affiliation to income earned thereafter, the periods of the calendar or fiscal year before and after the affiliation of previously existing corporations occurs, under the provisions of section 200 (a) of the Revenue A-ct of 1924, each constitute a “taxable year.” Weissberger Moving & Storage Co., 26 B. T. A. 1375. The pertinent parts of that section have been unchanged by the Revenue Acts of 1926 and 1928 which are applicable to this case.
Reviewed by the Board.

Judgment will be entered for the respondent.